Citation Nr: 1510725	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-35 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from July 1992 to September 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its January 2014 remand, sought the Veteran's chiropractic and physical therapy records dated in the years immediately following service, as well as a sufficient VA etiological opinion. 

The AOJ, in January 2014, requested that the Veteran identify and authorize the release of the post-service chiropractic and physical therapy records cited in the January 2014 Board remand. The Veteran did not respond and in April 2014, reported that he did not have any additional evidence regarding his appeal and requested expedited claims processing.

On VA examination in March 2014, the examiner cited an October 1993 lumbar spine X-ray examination report with a noted history of back injury in April 1993, silent for any abnormalities. The examiner reported that the examination report was in the Veteran's "Vista Web" records. Careful review of the Veteran's VBMS and Virtual VA claims file, the only electronic records available for Board review, is silent for an October 1993 X-ray examination report. This record is of particular significance, as the Veteran was on active duty at the time of the October 1993 X-ray examination and the AOJ, in February 2012, issued a formal finding as to the unavailability of the balance of the Veteran's service treatment records. 

Also, the examiner referred to treatment at Park Nicollet in 1998, wherein the Veteran was seen by a physician, underwent magnetic resonance imaging (MRI), and was referred to physical therapy. It is unclear if the examiner reviewed records from Park Nicollet dated in 1998, or recorded the Veteran's reported medical history. Careful review of the Veteran's VBMS and Virtual VA claims file is silent for 1998 Park Nicollet treatment records. The examiner also noted other evidence not available for Board review, including: (1) a letter from the Veteran's mother reporting chiropractic and physical therapy visits in the 1990s; (2) records from the Center for Pain Management of Sartell Minnesota dated in September 2010 indicating that the Veteran presented with chronic right buttock and leg pain that began in 2002 after cliff diving and landing on his pelvis, and a treatment note in January 2011 indicating that the Veteran reported that he broke his tailbone in 2002 when he jumped into a lake; (3) VA primary care treatment records dated in November 2011 indicating that the Veteran presented with chronic back pain secondary to degenerative disk disease, present for six years; and (4) VA preoperational history and physical records dated in December 2012 indicating that the Veteran reported that his symptoms began in 2003. 

The Board may not adjudicate the appeal without review of the evidence cited by the VA examiner in March 2014. Review of Virtual VA reveals that the most recent VA treatment records are dated in November 2011, and reflect treatment for mental health and substance abuse only. Review of VBMS reveals that there are only VA treatment records dated from 2001 to 2003 and records dated in December 2011, for mental health and substance abuse only, with relevant notations of back pain after jumping from a bridge. On remand, the AOJ should obtain and associate with the claims file the records cited by the VA examiner in March 2014, detailed above, as well as the Veteran's complete VA treatment records. 



(Continued on the next page)
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his complete VA treatment records maintained by the VA Medical Center (VAMC) in St. Cloud, Minnesota, specifically including those records cited by the VA examiner in March 2014 and discussed above: (1) the VA primary care treatment records dated in November 2011; and (2) the VA preoperational history and physical records dated in December 2012. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Obtain and associate with the Veteran's claims file the service and private treatment records cited by the VA examiner in March 2014 and discussed above: (1) the in-service October 1993 X-ray examination report noted to be in Vista Web; (2) private treatment records from Park Nicollet dated in 1998; (3) a letter from the Veteran's mother; (4) private treatment records from the Center for Pain Management of Sartell Minnesota dated in September 2010 and January 2011. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, forward the claims file to the examiner who offered the March 2014 etiological opinion, or a suitable substitute, and inquire as to whether review of any evidence added to the claims file, specifically, any updated VA treatment records, warrants revision of the March 2014 opinion. If any examiner determines that additional physical examination of the Veteran is necessary, so schedule the Veteran. 

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



